Case 1IBorC02i7AKMiW Documents” Fimdi@iev2Zm Page t offi

BRAFMAN & ASSOCIATES, P.C.ll uspc spNY
ATTORNEYS AT LAW DOCUMENT
767 THIRD AVENUE, 26TH FLOOR ELECTRONICALLY FILED
NEW YORK, NEW YORK IOOI7
TELEPHONE: (212) 750-7800 DOC A
FACSIMILE: (212) 750-3906 DATE FILED: ‘ 2+] 0 26

E-MAIL: ATTORNEYS@BRAFLAW.COM

 

 

 

 

 

 

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

 

MARK M, BAKER JOSHUA D, KIRSHNER
OF COUNSEL JACOB KAPLAN
MARC A. AGNIFILO MEMO ENDORSED TENY R. GERAGOS
OF COUNSEL ADMITTED IN NY & CA
ZACH INTRATER STUART GOLD

OF COUNSEL

September 24, 2020
VIA ECF
Honorable Kimba M. Wood
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Goldstein, 18 CR 217 (KMW)
Dear Judge Wood:

As part of the bail conditions in the above-referenced case, Jeffrey Goldstein’s travel was
limited to the Southern and Eastern Districts of New York and the District of New Jersey

~

 

 

 

(limited to counsel visits). We now write requesting a modification of these travel restrictions to Hw
allow Goldstein to travel to and from the District of Maine from October [ 4", 2020, to visit
family. Goldstein will provide his itinerary to Pretrial Services in advance of his trips. Granted

 

We have spoken with the Government (AUSA David Abramowicz) and Pretrial Services
(Officer Winter Pascual), and both have no objection to our request. Thank you for your
consideration.
Respectfully submitted,
s/
Mare Agnifilo
ce! AUSA Noah Solowiejezyk (via ECF)
AUSA David Abramowicz (via ECF)
Pretrial Services Officer Winter Pascual (via email) - q| x4| ozo

SO ORDERED, N.Y., N.Y.
~ KIMBA M. WOOD
U.S.D.J.

 
